DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 12/23/2020. As directed by amendment: Claims 1-5, 7-9, and 13-20 were amended. Claims 6 and 10-12 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Objections
Claim 8 is objected to because of the following informalities: 
In Claim 8, lines 3-4, "indicative of third graphical depiction" should be read "indicative of the third graphical depiction".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 8, Claim 8 recites the limitation "the second information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 9-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg et al (“Fainberg”, US 20200007396) in view of Carley (“Carley”, US 20040138858).
Regarding Claim 1, Fainberg teaches a computer-implemented method comprising: determining historical network traffic volumes of a plurality of Internet of Things (IoT) devices over one or more time intervals (par 65; par 46); 
of the plurality of IoT devices (par 46);
determining current network traffic volumes of the plurality of IoT devices (par 65; par 46); 
and presenting an interface including a first graphical depiction of the current network traffic volumes and a second graphical depiction of the distribution of the historical traffic (par 65; Current network traffic and historical network traffic are depicted visually.) 
Fainberg does not explicitly teach determining standard deviation information identifying a distribution of historical traffic volumes across a set of standard deviations relative to a baseline and over the one or more time intervals; volumes across the set of standard deviations relative to the baseline.  
Carley teaches determining standard deviation information identifying a distribution of historical traffic volumes across a set of standard deviations relative to a baseline and over the one or more time intervals (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; par 45; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations.); 
volumes across the set of standard deviations relative to the baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine (Carley; par 82-84). 
Regarding Claim 4, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg teaches of the plurality of IoT devices (par 46).
Fainberg does not explicitly teach further comprising: determining changes in network traffic metrics over the one or more time intervals, the changes in network traffic metrics comprising at least one of changes in throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors over the one or more time intervals; and presenting, via the interface, a third graphical depiction of the changes in throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors.  
Carley teaches further comprising: determining changes in network traffic metrics over the one or more time intervals, the changes in network traffic metrics comprising at least one of changes in throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors over the one or more time intervals (par 41; par 81-83; Fig. 3, element 222, par 78; The amounts of data loss is the packets lost or percent packets lost. Amounts of errors are also shown in the display chart.); 
and presenting, via the interface, a third graphical depiction of the changes in throughputs, amounts of latency, amounts of jitter, amounts of data loss, or amounts of errors (par 85; par 41; par 81-83; Fig. 3, element 222, par 78; The performance measurements and statistical calculations can be in a graphical format. The amounts of data loss is the packets lost or percent packets lost. Amounts of errors are also shown in the display chart.).  
(Carley; par 82-84).
Regarding Claim 6, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg teaches of an IoT device of the plurality of IoT devices (par 46).
Fainberg does not explicitly teach further comprising: determining a µ-value from at least one of a mean, a median, a mode, or an expected value from a set of values of a network metric; determining a first subset of the values that are one or more standard deviations less than the µ-value; and determining a second subset of the values that are one or more standard deviations greater than the µ-value.  
Carley teaches further comprising: determining a µ-value from at least one of a mean, a median, a mode, or an expected value from a set of values of a network metric (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.); 
determining a first subset of the values that are one or more standard deviations less than the µ-value (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.); 
and determining a second subset of the values that are one or more standard deviations greater than the µ-value (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Regarding Claim 9, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg further teaches wherein the first graphical depiction of the current network traffic volumes (par 65);
current network traffic volume of the IoT device (par 65; par 46).
Fainberg does not explicitly teach comprises a number of graphical elements corresponding to a number of standard deviations of a network traffic volume of the IoT device from a µ-value of at least one of the historical network traffic volumes.  
Carley teaches comprises a number of graphical elements corresponding to a number of standard deviations of a network traffic volume from a µ-value of at least one of the historical network traffic volumes (Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine (Carley; par 82-84).
Regarding Claim 10, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg teaches further comprising: determining a group of IoT devices from among the plurality of IoT devices based on one or more shared characteristics among the group (Fig. 5-6, elements {506, 510}, par 38, par 120); 
and presenting a stacked representation of the group of IoT devices in the interface (Fig. 5-6, elements {506, 510}, par 38, par 120; The destination groups are groups of IoT devices stacked.).  
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 1.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 4.
Claims 2-3, 5, 8, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Pera et al (“Pera”, US 20170093625).
	Regarding Claim 2, Fainberg and Carley teach the computer-implemented method of claim 1. 
	Fainberg further teaches of the plurality of IoT devices (par 46).
Fainberg does not explicitly teach further comprising: determining upload traffic volumes over the one or more time intervals; and determining download traffic volumes over the one or more time intervals; wherein the historical network traffic volumes comprise the upload traffic volumes and the download traffic volumes, wherein the distribution of historical traffic volumes comprises a first distribution of the upload traffic volumes and a second distribution of the download traffic volumes, and wherein the second graphical depiction comprises a graphical depiction of the first distribution of the upload traffic volumes and a separate graphical depiction of the second distribution of the download traffic volumes.  
Pera teaches further comprising: determining upload traffic volumes over the one or more time intervals (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83); 
and determining download traffic volumes over the one or more time intervals (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83); 
wherein the historical network traffic volumes comprise the upload traffic volumes and the download traffic volumes (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83), 
wherein the distribution of historical traffic volumes comprises a first distribution of the upload traffic volumes and a second distribution of the download traffic volumes (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83), 
and wherein the second graphical depiction comprises a graphical depiction of the first distribution of the upload traffic volumes and a separate graphical depiction of the second distribution of the download traffic volumes (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the 
	 Regarding Claim 3, Fainberg and Carley teach the computer-implemented method of claim 1.
	Fainberg teaches of the plurality of IoT devices (par 46).
	Fainberg does not explicitly teach further comprising: determining upload throughputs over the one or more time intervals; determining download throughputs over the one or more time intervals; and determining additional standard deviation information identifying an additional distribution of the upload throughputs across an associated set of standard deviations relative to a respective baseline and a different additional distribution of the download throughputs across a different associated set of standard deviations relative to an additional respective baseline, wherein the interface includes a third graphical depiction of the additional distribution of the upload throughputs and a fourth graphical depiction of the different additional distribution of the download throughputs.  
Carley teaches determining download throughputs over the one or more time intervals (Fig. 5, element 214, par 81-83; par 45); 
and determining additional standard deviation information identifying an additional distribution across an associated set of standard deviations relative to a respective baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The additional distribution is another row of collective average/Avg, Std Dev, and throughput values.)
and a different additional distribution of the download throughputs across a different associated set of standard deviations relative to an additional respective baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 81-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The different additional distribution is another different row of collective average/Avg, Std Dev, and throughput values.), 
wherein the interface includes a third graphical depiction of the additional distribution (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 81-83; par 85; The additional distribution is another row of collective average/Avg, Std Dev, and throughput values. The performance measurements and statistical calculations belonging to the additional distribution can be in a graphical format.);
and a fourth graphical depiction of the different additional distribution of the download throughputs (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 81-83; par 85; The different additional distribution is another different row of collective average/Avg, Std Dev, and throughput values. The performance measurements and statistical calculations belonging to the different additional distribution can be in a graphical format.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine (Carley; par 82-84). 
Fainberg and Carley do not explicitly teach further comprising: determining upload throughputs over the one or more time intervals; of the upload throughputs.
Pera teaches further comprising: determining upload throughputs over the one or more time intervals (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83); 
of the upload throughputs (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
Regarding Claim 5, Fainberg and Carley teach the computer-implemented method of claim 1. 
Fainberg teaches further comprising: determining current temporal network traffic metrics of the plurality of IoT devices (par 65; par 46; The current temporal network traffic metrics are the current/real-time network traffic. Current network traffic and historical network traffic are depicted visually.); 
of an IoT device of the plurality of IoT devices (par 46);
and presenting detailed temporal network traffic metrics of the IoT device (par 65; par 46; The temporal network traffic metrics are the historical network traffic. Current network traffic and historical network traffic are depicted visually.).  
Fainberg does not explicitly teach receiving a selection input associated with a third graphical depiction of the current temporal network traffic metrics.
Pera teaches receiving a selection input associated with a third graphical depiction of the current temporal network traffic metrics (par 72; Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83; The selection input is the input selected by the user to get to the dashboard page.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare download and upload traffic simultaneously. This can be helpful in ensuring that both download speeds and upload speeds are acceptable.
Regarding Claim 8, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg further teaches current temporal network metrics (par 65; The current temporal network traffic metrics are the current/real-time network traffic.);
of the plurality of IoT devices (par 46);
of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
further comprising presenting, via the interface, a third graphical depiction of temporal network metrics, wherein the second information indicative of third graphical depiction of the temporal network traffic metrics comprises a color or a shade representing a number of standard deviations of a current throughput.  
Carley teaches further comprising presenting, via the interface, a third graphical depiction of temporal network metrics (Fig. 5, element 214, par 81-83; The third graphical depiction is display chart 214.), 
wherein the second information indicative of third graphical depiction of the temporal network traffic metrics comprises a color or a shade representing a number of standard deviations of a throughput (Fig. 5, element 214, par 81-83; The third graphical depiction is display chart 214. The second information is the information of the display chart 214.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Fainberg and Carley do not explicitly teach current throughput.
Pera teaches current throughput (Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare 
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 2.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 3.
Regarding Claim 17, Fainberg teaches a non-transitory computer-readable storage medium having stored therein instructions which, when executed by one or more processors of a system, cause the system to: 
determine historical network traffic volumes of a plurality of Internet of Things (IoT) devices over one or more time intervals (par 65; par 46); 
determine temporal network traffic metrics of the plurality of IoT devices over the one or more time intervals (par 65; par 46; The temporal temporal network traffic metrics are the historical/stored network traffic.); 
of the plurality of IoT devices (par 46);
determine current network traffic volumes of the plurality of IoT devices (par 65; par 46); 
determine current temporal network traffic metrics of the plurality of IoT devices (par 65; par 46; The current temporal network traffic metrics are the current/real-time network traffic.); 
and present an interface including a first graphical depiction of the current network traffic volumes (par 65; Current network traffic and historical network traffic is depicted visually.), 
a second graphical depiction of the first distribution of historical traffic volumes (par 65; Current network traffic and historical network traffic is depicted visually.).
Fainberg does not explicitly teach determine, standard deviation information identifying a first distribution of historical traffic volumes across a first set of standard deviations relative to a first baseline; and a second distribution of temporal traffic metrics across a second set of standard deviations relative to a second baseline, the first distribution of historical traffic volumes and the second distribution of temporal traffic metrics corresponding to the one or more time intervals; and a third graphical depiction of the second distribution of temporal traffic metrics, and a fourth graphical depiction of the current temporal network traffic metrics.
Carley teaches determine, standard deviation information identifying a first distribution of historical traffic volumes across a first set of standard deviations relative to a first baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The first distribution is a row of collective average/Avg and Std Dev values.)
and a second distribution of temporal traffic metrics across a second set of standard deviations relative to a second baseline (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The second distribution is another row of collective average/Avg and Std Dev values.), 
the first distribution of historical traffic volumes and the second distribution of temporal traffic metrics corresponding to the one or more time intervals (Fig. 3, element 214, par 73-77; Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. Each collective average (baseline) is associated with a set of standard deviations. The second distribution is another row of collective average/Avg and Std Dev values.); 
and a third graphical depiction of the second distribution of temporal traffic metrics (Fig. 5, element 214, par 81-83; The third graphical depiction is display chart 214.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84). 
Fainberg and Carley do not explicitly teach a fourth graphical depiction of the current temporal network traffic metrics.
Pera teaches a fourth graphical depiction of the current temporal network traffic metrics (par 72; Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83; The fourth graphical depiction is the dashboard of Fig. 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the dashboard of Pera because it allows network administrators to graphically view and compare 
	Regarding Claim 19, Fainberg, Carley, and Pera teach the non-transitory computer-readable storage medium of claim 17.
	Fainberg further teaches of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
Fainberg does not explicitly teach wherein the fourth graphical depiction of the current temporal network traffic metrics comprises a color or a shade representing a number of standard deviations of a current throughput.  
Carley teaches a color or a shade representing a number of standard deviations of a current throughput (Fig. 5, element 214, par 81-83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the performance measurements such as standard deviation of Carley because it can be used to determine anomalies if traffic measurements are too far away from usual or average traffic (Carley; par 82-84).
Fainberg and Carly do not explicitly teach wherein the fourth graphical depiction of the current temporal network traffic metrics comprises.
Pera teaches wherein the fourth graphical depiction of the current temporal network traffic metrics comprises (par 72; Fig. 10, refer to the upload throughput, download throughput, and time period on the x-axis, par 78-83; The fourth graphical depiction is the dashboard of Fig. 10.).

Regarding Claim 20, Fainberg, Carley, and Pera teach the non-transitory computer-readable storage medium of claim 17.
wherein the first graphical depiction of the current network traffic volumes or fourth graphical depiction of the current temporal network traffic metrics (par 65; par 46; Current network traffic is depicted visually.);
current network traffic volume of the IoT device (par 65; par 46).
Fainberg does not explicitly teach comprises a number of graphical elements corresponding to a number of standard deviations of at least one of a network traffic volume or a current temporal network traffic metric from a µ-value of at least one of the historical network traffic volumes or the temporal network traffic metrics.   
Carley teaches comprises a number of graphical elements corresponding to a number of standard deviations of at least one of a network traffic volume or a current temporal network traffic metric from a µ-value of at least one of the historical network traffic volumes or the temporal network traffic metrics (Fig. 5, element 214, par 82-83; The collective average is the µ-value of the network traffic volumes. The baseline is the collective average. The third graphical depiction is display chart 214. The chart 214 consists of network traffic volumes such as historical network traffic volumes and temporal network traffic metrics.).   
(Carley; par 82-84).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Harrang et al (“Harrang”, US 20110047287).
Regarding Claim 7, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg further teaches of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
Fainburg does not explicitly teach wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume.
Harrang teaches wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume (Fig. 8, elements {802, 804, 806}, par 84; The current network traffic is the cross traffic 804. The maximum network traffic volume is the total traffic throughput capacity 802.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the representational block diagrams of traffic of Harrang because it enables for the system to provide a visual .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Zimmerman et al (“Zimmerman”, US 20180246484).
Regarding Claim 11, Fainberg and Carley teach the computer-implemented method of claim 1.
Fainberg and Carley do not explicitly teach further comprising: receiving registration information for an IoT device of the plurality of IoT devices via a client device scanning a machine-readable code of the IoT device.
Zimmerman teaches further comprising: receiving registration information for an IoT device of the plurality of IoT devices via a client device scanning a machine-readable code of the IoT device (par 230).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the barcode scanning of Zimmerman because it allows for an automatic process of registering devices by scanning device barcodes, as opposed to a user manually having to enter in information for registration of devices.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg and Carley in view of Pochuev et al (“Pochuev”, US 20200145409).
Regarding Claim 12, Fainberg and Carley teach the computer-implemented method of claim 1.
further comprising: receiving a request including a uniform resource locator to a machine usage description for an IoT device of the plurality of IoT devices; and registering the IoT device based on the request.  
Carley teaches receiving a request including a further comprising: receiving a request including a uniform resource locator to an (object) (par 44; par 65; par 58; par 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg with the URL pointing to an object of Carley because it allows for links to files or objects that may be stored in larger repositories. This saves resources within messages that contain a URL.
Fainberg and Carley do not explicitly teach further comprising: receiving a request including a uniform resource locator (comprised by) a machine usage description for an IoT device of the plurality of IoT devices; and registering the IoT device based on the request.  
Pochuev teaches further comprising: receiving a request including a uniform resource locator (comprised by) a machine usage description for an IoT device of the plurality of IoT devices (Fig. 2, element 207, par 44; The request is the device profile information 207 that is sent to the device provisioning service. The machine usage description is the manufacturer usage description (MUD).); 
and registering the IoT device based on the request (Fig. 2, element 219, par 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg and Carley with the device provisioning service of Pochuev because it allows for the registration of IoT devices in a secure manner (Pochuev; par 44). The invention of Carley teaches a request including a URL to an .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fainberg, Carley, and Pera in view of Harrang.
Regarding Claim 18, Fainberg, Carley, and Pera teach the non-transitory computer-readable storage medium of claim 17.
Fainberg further teaches of an IoT device of the plurality of IoT devices (par 46);
of the IoT device (par 46).
Fainburg does not explicitly teach wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume.
Harrang teaches wherein the first graphical depiction of the current network traffic volumes comprises a bar having length that is a ratio between a current network traffic volume and a maximum network traffic volume (Fig. 8, elements {802, 804, 806}, par 84; The current network traffic is the cross traffic 804. The maximum network traffic volume is the total traffic throughput capacity 802.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fainberg, Carley, and Pera with the representational block diagrams of traffic of Harrang because it enables for the system to .
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gotesdyner et al (US 20120192016), Abstract - In an embodiment, a data processing method comprises: a computer obtaining occurrence data representing one or more performance measurements collected for a network device and associated with one or more data metrics; monitoring the occurrence data; determining one or more current trends that are reflected in the occurrence data; determining one or more predicted trends for the network device; determining, based on the predicted trends, one or more future events that are predicted to occur at the network device at a future time; determining, by applying a site policy to the one or more future events, one or more preventive actions for the network device to prevent occurrence of the one or more of the future events.
Sartran et al (20170279698), Abstract - In one embodiment, a device in a network determines cluster assignments that assign traffic data regarding traffic in the network 
Ryan et al (US 20190379589, provisional number: 62683889), Abstract - Systems and methods for detecting patterns in data from a time-series are provided. In one implementation, a method for pattern detection includes obtaining data in a time-series and creating one-dimensional or multi-dimensional windows from the time-series data. The one-dimensional or multi-dimensional windows are created either independently or jointly with the time-series. The method also includes training a deep neural network with the one-dimensional or multi-dimensional windows utilizing historical and/or simulated data to provide a neural network model. Also, the method includes processing ongoing data with the neural network model to detect one or more patterns of a particular category in the ongoing data, and localizing the one or more patterns in time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444